         Case 1:20-cv-06261-PAE Document 34 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SANDRA QUINTANILLA, individually and on
behalf of all others similarly situated,
                                                                        20 Civ. 6261 (PAE)
                                       Plaintiff,
                       -v-                                                   ORDER

 WW INTERNATIONAL, INC., dba WEIGHT
 WATCHERS, a Virginia Corporation,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       As discussed at today’s initial pretrial conference, the Court hereby stays discovery in

this case pending the resolution of the motion to dismiss filed by defendant WW International,

Inc. (“WW”). Dkt. 28. If plaintiff Sandra Quintanilla amends her complaint in response to the

Court’s September 24, 2020 order, see Dkt. 32, and if WW moves to dismiss Quintanilla’s

amended complaint, discovery shall remain stayed pending the resolution of that motion.

       SO ORDERED.


                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: September 29, 2020
       New York, New York
